The Chancellor.
I am satisfied this case does not come within the principles of any of the cases cited in support of the injunction.
Bills of peace are only allowed where the complainant has satisfactorily established his right at law; or where the persons w’ho controvert the right are so numerous as to render an issue under the direction of this court indispensable, to embrace all the parties concerned, and save a multiplicity of suits. Fonb. Eq., 28; Eldridge vs. Hill, 2 Johns., Ch. 281.
It is not pretended in this case, that the right in litigation has been established in favor of the complainants, on the contrary, all the cases which have been tried, have been determined in favor of the defendants in this cause.
It is not indispensable that this court should interfere in the present case, (on account of the great number of persons who controvert the right,) and direct an issue under the control of this court. The parties who have brought suits on the orders, are all regularly in the courts of law, and each claims, in his own right; nor is it pretended that the defence cannot properly be made at law. The complainants do not even ask this court to interfere and direct an issue, but concede that their defence is at law.
It is urged that more suits are brought than were necessary to determine the right to recover. In the case of Peters vs. Prevost, Paine’s U. S. Circuit Court Rep., 64, an application was made for an injunction to stay proceedings in ninety-two suits in ejectment, (where the parties pleading title, and the testimony were the same in each suit,) until one or more could be tried, and the remainder to abide the event, and the injunction was refused. If the suits in the present case were wrongly *161brought, the defendants below will recover their costs on appeal; and while the statute does not inhibit the bringing of suits in the manner in which these suits were brought, and gives the right of appeal, it would be stepping beyond all precedent for this court to stay proceedings by injunction, on the ground of multiplicity of suits.
The fact that there were not sufficient funds in the treasury to pay the costs of appeal, can hardly be seriously urged as a reason for the interference of this court.
That the holders of these orders are unnecessarily harrassing the complainants, does not sufficiently appear; the suits were all brought on the same day, before three different justices, and the complainants appeared and defended. If suits had been brought singly, from day to day, this allegation might have been urged with more force.
I had doubts of the propriety of.granting the injunction in this case, and in any view I can take of the question, I am now satisfied that it cannot be sustained.
The parties were all properly in the courts below, and are now there, and it cannot be indispensable for this court to interfere, to bring all the parties into one suit. Indeed, the rights of each, for aught that appears, stands on grounds different from the other.
If the defendants did not take appeals, for want of funds, it is one of those misfortunes against which this court cannot relieve.
It is admitted that the defence is at law, and the parties must there make it.
Injunction dissolved.